Citation Nr: 1606617	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  11-18 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for a knee disorder.

2. Entitlement to service connection for headaches.

3. Entitlement to service connection for a back disorder.

4. Entitlement to service connection for a traumatic brain injury (TBI).

5. Entitlement to service connection for bilateral hearing loss.

6. Entitlement to service connection for tinnitus.

7. Entitlement to a higher initial rating in excess of 10 percent for residuals of a left clavicle fracture. 




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from October 1961 to August 1962. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from September 2008 and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 
      
In November 2010, the Veteran offered testimony before a Decision Review Officer at the RO, regarding his claims for service connection for knee, back, and headache disorders, and a higher initial rating for residuals of a left clavicle fracture. A transcript of that hearing has been associated with the claims file.


FINDINGS OF FACT

1. In August 2015, VA was notified that the Veteran died in August 2015.  

2. At the time of his death, the Veteran had claims for entitlement to service connection for knee, back, headache, bilateral hearing loss, tinnitus, and TBI disorders, and a higher initial rating for residuals of a left clavicle fracture pending before the Board.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time. 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal. As a matter of law, veterans' claims do not survive their deaths. Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994). This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction. See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran. 38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion. Such request must be filed not later than one year after the date of the Veteran's death. See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015). A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...." 38 U.S.C.A. § 5121A; see 38 C.F.R. § 3.1010(a). An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision). 
38 C.F.R. § 3.1010(b). 


ORDER

The appeal is dismissed.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


